Citation Nr: 1424379	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-49 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1975 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2009 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Roanoke, Virginia RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for entitlement to service connection for sleep apnea.  The Veteran was not provided a VA examination for this appeal, and the Board finds that such an examination is warranted.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Regarding the sleep disorder, the Veteran currently has a diagnosis of obstructive sleep apnea as noted in a March 2009 Georgetown University Hospital Sleep Disorder Center treatment note.  The Veteran has submitted two third party statements in February 2010 from members of his church who have witnessed nighttime breathing and erratic snoring while the Veteran was in active duty.  The Veteran's wife also submitted a statement in which she relates how she noticed the Veteran's breathing problems while he was in service.  In sum, she states that these observations were the impetus for his later sleep study wherein he was diagnosed with obstructive sleep apnea.  In terms of relating the Veteran's current obstructive sleep apnea to his active service, a Georgetown University Hospital Pulmonologist in a letter to VA stated, "[a]s in the case with most apnea patients, it is likely that Mr. [redacted] has had underlying obstructive sleep apnea for many years prior to having the diagnosis made."  Unfortunately, this opinion does not relate the Veteran's sleep apnea back to his active service.  However, the Board finds that the Veteran should be afforded a VA examination to determine whether the symptoms observed by the Veteran's fellow church members and wife while he was in service are etiologically related to his current diagnosis of obstructive sleep apnea.  

The Board additionally notes that the statements submitted from the Veteran's fellow church members and wife are found to be credible as they correspond to one another and relate the same observations of erratic snoring, and breathing while the Veteran's was sleeping.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to determine the etiology of the Veteran's obstructive sleep disorder.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his sleep disorder to include obstructive sleep disorder and any continuity of symptoms since that time.  

After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's obstructive sleep apnea, was incurred or aggravated by his active duty.  In forming any opinion, the Board alerts the examiner that the Board has made a finding that the Veteran's wife and fellow church member's statement relating the Veteran's erratic snoring and breathing while sleeping are deemed credible and should be accepted as such.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence to include the credible statement from the Veteran's fellow church members and wife which detail observation of erratic snoring and breathing while the Veteran was in service and the Veteran's Georgetown University Hospital pulmonologist's opinion that the Veteran has had underlying obstructive sleep apnea for many years prior to having the diagnosis do  not provide sufficient proof of a relationship between the Veteran's current identified obstructive sleep apnea and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

2.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a sleep apnea.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)


	(CONTINUED ON NEXT PAGE)






_________________________________________________
GAYLE E. STROMMEN

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



